SCHEDULE 13D CUSIP No. 382410405 Page 1 of 5 Pages UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 13) GOODRICH PETROLEUM CORP. (Name of Issuer) Common Stock, $.20 par value (Title of Class of Securities) (CUSIP Number) David J. Harris, Esq., 1treet, N.W. Washington, D.C.20006 (202) 261-3385 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 22, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box . The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 382410405 Page 2 of 5 Pages 1 NAME OF REPORTING PERSON SS. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Josiah T. Austin 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)(b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 82,600 Shares 8 SHARED VOTING POWER 1,900,790 Shares 9 SOLE DISPOSITIVE POWER 82,600 Shares 10 SHARED DISPOSITIVE POWER 1,900,790 Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,983,390 Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.39% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 382410405 Page 3 of 5 Pages 1 NAME OF REPORTING PERSON SS. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON El Coronado Holdings, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)(b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Arizona NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER Not Applicable 8 SHARED VOTING POWER 1,900,790 Shares 9 SOLE DISPOSITIVE POWER Not Applicable 10 SHARED DISPOSITIVE POWER 1,900,790 Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,900,790 Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.16% 14 TYPE OF REPORTING PERSON HC SCHEDULE 13D CUSIP No. 382410405 Page 4 of 5 Pages ITEM 1.Security and Issuer This Amendment No. 13 to the Statement on Schedule 13D heretofore filed on June 4, 2001 is filed with respect to the shares of common stock, $0.20 par value (“Common Stock”), of Goodrich Petroleum Corp. (the “Company”).The address of the Company is 801 Louisiana, Suite 700, Houston, Texas 77002.The Statement is being filed on behalf of Josiah T. Austin, a United States Citizen, and El Coronado Holdings, L.L.C. (“ECH”), an Arizona limited liability company whose principal place of business is 4673 Christopher Place, Dallas, Texas 75204 (collectively, the “Reporting Persons”) to reflect the following amendments to Item 3, Item 4 and Item 5. ITEM 3.Source and Amount of Funds or Other Consideration Since May 28, 2010, the Reporting Persons have sold 1,300,000 shares of Common Stock for an aggregate consideration (exclusive of brokers’ commissions) of $24,093,919.18.During the same period, Austin has received 15,000 shares of Common Stock as compensation for his services as director of the Company.Also since May 28, 2010, Josiah Austin has resigned as trustee to the Jackson Austin Lowery 2006 Grandchild Gift Trust, the Josiah Zane Sylvester 2006 Grandchild Gift Trust, the Anna Lake Elias Trust, and the Mary Kathleen Lowery 2006 Grandchild Gift Trust. All dollar amounts are in U.S. dollars. ITEM 4.Purpose of Transaction Austin, as sole Managing Member of ECH, and as Trustee for a family trust, is filing this Amendment No. 13 to the Statement on Schedule 13D because he is deemed beneficial owner of more than 5% of the Company’s Common Stock.Austin, as sole Managing Member of ECH, will continually evaluate the business, financial conditions, and prospects of the Company, as well as conditions in the economy and the oil and gas industry in general, with a view toward determining whether to hold, decrease, exercise, or from time to time add to these investments in common stock.The sales to which this Amendment No. 13 relates were made by Austin for estate planning purposes and as a gift to his two children.Austin, as sole Managing Member of ECH, and as Trustee for a family trust, has no present plans or intent to make proposals which relate to or would result in any action enumerated from subparagraph (b) through subparagraph (j) of Item 4 of Schedule 13D. ITEM 5.Interest in Securities of the Issuer (a)Austin is deemed beneficial owner of 1,983,390 shares of Common Stock in his capacity as Trustee for a family trust and as sole Managing Member of ECH.ECH is deemed beneficial owner of 1,900,790 shares of Common Stock. Based on the 36,806,242 shares of Common Stock outstanding as of August 2, 2013, as reported on the Company’s 10-Q filed on August 7, 2013, Austin and ECH’s deemed beneficial holdings represent, respectively, 5.39% and 5.16% of the Company’s Common Stock. (b)As Trustee of a family trust, Austin has the sole power to vote or to dispose or direct the disposition of 82,600 shares of Common Stock.As sole Managing Member of ECH, Austin shares with ECH the power to vote or to direct the vote or to direct the disposition of 1,900,790 shares of Common Stock held by ECH. (c)No transactions in the Company’s Common Stock have been effected by the Reporting Persons during the last 60 days except the following transactions, which were open market transactions.Where applicable, prices do not include brokerage fees. SCHEDULE 13D CUSIP No. 382410405 Page 5 of 5 Pages Reporting Person Transaction Date Quantity Price Per Unit Austin, on behalf of ECH Sale 08/22/2013 Austin, on behalf of ECH Sale 08/23/2013 Austin, on behalf of ECH Sale 08/26/2013 Austin, on behalf of ECH Sale 08/28/2013 Austin, on behalf of ECH Sale 08/29/2013 (d)No person other than the Reporting Persons has any right to receive or the power to direct the receipt of dividends from, or proceeds from the sale of, such securities. (e)Not applicable. SIGNATURE After reasonable inquiry and to the best knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Date: September 3, 2013 /s/ Josiah T. Austin Josiah T. Austin, Individually and as Sole Managing Member of EHC
